Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-006429 [Patent: JP2019125244], filed on 01/18/2018. [not in English](Note found translation is Dossier). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over first embodiment of Avdhut et al. [JP 2016075905, now Avdhut], in view of second and third embodiments of Avdhut.
Claim 1
Avdhut discloses a travel path data generation apparatus for generating data of a travel path inside an intersection for automated driving [see at least Avdhut Figs. 5-9, ¶¶ 0043-0044, 0092], 
the apparatus comprising: 5a fitting target determination unit that, from among a plurality of exit lanes of lane network data that are set for one enter lane of the lane network data, determines a fitting target exit lane of the lane network data [see at least Avdhut Figs. 4-9, ¶¶ 0043-0044, 0092]; and 
a fitting unit that fits an estimated trajectory of actual vehicle traveling inside the intersection to the fitting target exit lane of the lane network data by 10using an absolute trajectory of the actual vehicle traveling inside the intersection [see at least Avdhut Figs. 4-9, ¶¶ 0043-0044 (generate a set of valid [turn] links), 0092] .  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avdhut’s method for generating an accurate road map [Avdhut abstract] with the embodiments that calculate trajectory of the actual vehicle [Avdhut ¶ 0008], and more specifically updated and more complete information of the trajectory to provide a smooth trajectory [Avdhut ¶ 0029].

Claim(s) 2, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Avdhut et al. [JP 2016075905, now Avdhut] in view of Lynch [US 9562779, now Lynch].

Claim 2:
	Avdhut discloses the travel path data generation apparatus of claim 1. 
	Avdhut also discloses a target determination unit that will “generate a set of vehicle paths crossing the intersection” [Avdhut ¶ 0039]; “an active vehicle path includes high variability in the number of paths of the vehicle per link and at a position along the tracked path” [Avdhut ¶ 0041] (i.e. change lines each representing a change in curvature of an estimated trajectory) and “recombined to infer or analyze each of the links” [Avdhut ¶ 0046] (i.e. the fitting target determination unit determines the fitting target exit lane of the lane network data according to the groups.)]. 
Avdhut does not specifically disclose the exact limitations: a curvature change line aggregation unit that aggregates curvature 15change lines each representing a change in curvature of an estimated trajectory over distance of the estimated trajectory; a curvature change line arrangement section that arranges the curvature change lines by aligning the curvature change lines at a predetermined distance by using a predetermined curvature as a criteria; and 20a grouping unit that divides the curvature change lines into groups according to degree of the change at an exit-side portion, wherein the number of groups equals the number of exit lanes of the lane network data, wherein the fitting target determination unit determines the fitting target exit lane of the lane network data according to the groups.  
	Lynch teaches wherein the fitting target determination unit includes: a curvature change line aggregation unit that aggregates curvature 15change lines each representing a change in curvature of an estimated trajectory over distance of the estimated trajectory [see at least Lynch abstract, Figs. 3-7; Col. 1, 26-37; 4, 7-18; 4, 66-67 – 5, 1-32]; 
a curvature change line arrangement section that arranges the curvature change lines by aligning the curvature change lines at a predetermined distance by using a predetermined curvature as a criteria [see at least Lynch abstract, Figs. 3-7; Col. 8, 8-55]; and 
20a grouping unit that divides the curvature change lines into groups according to degree of the change at an exit-side portion, wherein the number of groups equals the number of exit lanes of the lane network data, wherein the fitting target determination unit determines the fitting target exit lane of the lane network data according to the groups [see at least Lynch abstract, Figs. 3-7; Col. 12, 23-36; 47-67].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avdhut’s method for generating an accurate road map, especially for intersections, with Lynch’s geometry-based curvatures to identify road environments to provide the correct trajectory of a vehicle within an intersection. [see at least Lynch, abstract, Col. 1, 26-37].
Claim 3
Avdhut discloses the travel path data generation apparatus of claim 1.
	Avdhut further discloses target determination unit [see at least Avdhut ¶ 0033];
	a start point specifying unit that specifies, from among an enter- side portion of the estimated trajectory, a start point being a point …[that] reaches a first predetermined value  [see at least Avdhut Figs 3, 5-9, ¶ 0008, 0037, 0038, 0039, 0044, 0091];
an exit reference straight line specifying unit that specifies an exit reference straight line being a straight line that is parallel to the exit lanes of the lane network data and that passes through a point of an exit side portion of the 5estimated trajectory [see at least Avdhut Figs 3, 5-9, ¶ 0043, 0044, 0049]; and 
a normal line distance calculation unit that calculates a normal line distance between the start point and the exit reference straight line, wherein the fitting target determination unit determines the fitting target exit 10lane of the lane network data according to the calculated normal line distance [see at least Avdhut Figs 3, 5-9, ¶ 0033, 0049, 0052, 0087].
Avdhut does not specifically disclose using a curvature calculation to determine a start point being a point at which the15Attorney Docket No.: 4041J-003876-US-CO curvature reaches a first predetermined value 
Lynch further discloses travel path data generation apparatus wherein the fitting target determination unit includes: a start point specifying unit that specifies, from among an enter- side portion of the estimated trajectory [path] [see at least Lynch Fig 7, 11A, 11B, Col. 4, 66-Col 5, 32].
exit reference straight line specifying unit that specifies an exit reference straight line being a straight line that is parallel to the exit lanes of the lane network data and that passes through a point of an exit side portion of the 5estimated trajectory at which the curvature reaches a second predetermined value; and a normal line distance calculation unit that calculates a normal line distance between the start point and the exit reference straight line, wherein the fitting target determination unit determines the fitting target exit 10lane of the lane network data according to the calculated normal line distance [see at least Lynch Fig 7, 11A, 11B, Col. 4, 66-Col 5, 32].
Lynch more specifically teaches a start point being a point at which the15Attorney Docket No.: 4041J-003876-US-CO curvature reaches a predetermined value [threshold] [see at least Lynch Figs, 10A- 12; Col.13, 25-39].
Claim 4
	Claim 4 is a storage medium for the apparatus of Claim 1 that is analogous to Claim 1. For the reasons given above with respect to claim 1, claim 4 is rejected.  
Claim 5
Claim 5 is analogous to claim 2. For the reasons given above with respect to claim 2, claim 5 is rejected.  
Claim 6
Claim 6 is analogous to Claim 3. For the reasons given above with respect to claim 3, claim 6 is rejected.  
Claim 7
Claim 7  is an apparatus comprising a memory and processor configured to generate a travel path, as seen in Claim 1, thus is analogous to Claim 1. For the reasons given above with respect to claim 1, claim 7 is rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buerkle et al.         US 9278712
a method for determining a trajectory of a curve section of a roadway
Reisman et al.       US 20170010124  
programmed to determine a target trajectory, including the actual trajectory of the vehicle and one or more modifications to the actual trajectory based on the determined information associated with the at least one navigational constraint; and transmit the target trajectory from the vehicle to a server.
Shikimachi          US 20160327400
The host-vehicle-travel-position specification apparatus specifies an estimation error range of map matching reference positions based on relation between a map-matching reference trajectory and an estimation error range of estimated absolute positions. The map-matching reference trajectory is corrected to accord with the estimation error range of map matching reference positions. A vehicle travel position is specified based on the corrected map-matching reference trajectory.
グオ チュンジャオ  JP 6197393 B2
The present invention relates to a lane map generation device and a program.
Kubo et al.            JP 2017097088 A
Map generation device and map generation method and navigation management system.
Asai et al.              JP 2016224802 A
relates to a vehicle control device and a program for selecting an approach lane in the traveling direction of a host vehicle at an intersection.
Yabe et al.          JP 2016045144 A   
relates to a technique for detecting a lane in which an automobile is traveling with reference to map data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to each the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952